ORDER

PER CURIAM.
This is an appeal from the Circuit Court of St. Charles County. Employee alleges he was wrongfully discharged from the City of Wentzville Police Department. The trial court granted summary judgment to City based on res judicata. We have carefully considered the evidence in the record and find that the grant of summary judgment was correct as a matter of law. Therefore, we discern no jurisprudential value in issuing an extended legal opinion. The judgment is affirmed in accordance with Rule 84.16(b). The parties have been furnished with a mem*549orandum setting forth the reasons for this order.